UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5179



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RICHARD EUGENE     SPEARS,   a/k/a   Trash,   a/k/a
Trashmouth,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (CR-94-185-WLO)


Submitted: August 24, 2006                      Decided: August 28, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender; John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney; Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            In 1995, Richard Eugene Spears was convicted on drug-

related charges and received a seventy-two-month sentence, to be

followed by ten years of supervised release.                In August 2001, his

original    term    of    supervised     release    was    revoked   and   he    was

sentenced to seven months of imprisonment to be followed by a

supervised release term of two years. In November 2002, his second

term of supervised release was revoked and he was sentenced to

sixteen months followed by three years of supervised release.                     In

April 2004, and later in August 2005, Spears’ probation officer

filed     petitions to revoke Spears’ supervised release based on

violations of several supervised release conditions.                       At his

revocation hearing, Spears did not contest the allegations in the

petitions.    The district court found that Spears had committed the

charged violations and revoked his supervised release.                   The court

sentenced Spears to thirty-two months in prison, with no supervised

release term to follow the sentence.

            On     appeal,    Spears’    attorney    has    filed    a   brief    in

accordance    with       Anders   v.   California,    386    U.S.    738   (1967),

contending that the district court erred when it imposed a sentence

outside the range recommended by the Chapter 7 advisory policy

statement but stating that there are no meritorious issues for

appeal.    Although Spears was advised of his right to file a pro se

brief, he has not done so.


                                        - 2 -
            We recently held in United States v. Crudup,                     F.3d

  , 2006 WL 2243586 (4th Cir. Aug. 7, 2006), that we review

sentences imposed upon the revocation of supervised release to

determine whether the sentence is “plainly unreasonable.”                 In this

case, Spears’ sentence was below the statutory maximum of thirty-

seven months imprisonment, the court considered the Chapter 7

advisory policy statement range, and the court stated a proper

basis for its conclusion that Spears be sentenced to thirty-two

months of imprisonment.         See Crudup, 2006 WL 2243586, at *5.

Specifically, the court noted that Spears received a downward

departure   at    his   original    sentence       and   this    was   his   third

revocation of supervised release.            Because Spears’ sentence was

neither procedurally nor substantively unreasonable, we find that

his sentence is not plainly unreasonable.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                 Accordingly, we

affirm the district court’s order revoking Spears’ supervised

release and imposing a thirty-two-month sentence.                      This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this   court    for    leave   to    withdraw   from

representation.     Counsel’s motion must state that a copy thereof


                                     - 3 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions          are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 4 -